Citation Nr: 0719492	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-25 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, including as secondary to the service-connected 
cervical spine condition.

2.  Entitlement to an increased evaluation for chronic 
cervical strain and disc degeneration, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1958.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in March 2004 and 
December 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California which denied an 
evaluation greater than 20 percent for the cervical spine 
condition, and denied service connection for a left shoulder 
disability, respectively.

The issue of service connection for a left shoulder 
disability, including as secondary to the service-connected 
cervical spine condition, addressed in the REMAND portion of 
the decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The chronic cervical strain and disc degeneration is 
manifested by range of motion at its most limited at 10 
degrees flexion of the cervical spine with muscle spasm and 
pain radiating into the left shoulder; absent ankylosis; 
absent incapacitating episodes of intervertebral disc 
syndrome requiring bed rest and treatment by a physician; 
absent findings of vertebral fracture or loss of vertebral 
body height and intact reflexes with no other neurological 
deficits attributable to the cervical spine. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for chronic cervical strain and disc degeneration 
have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235 through 5243.


REASONS AND BASES FOR FINDING AND CONCLUSION


Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in January 2004.  However, this notice was not 
adequate.  Subsequent additional notice, including that 
concerning the laws regarding degrees of disability or 
effective dates was provided in March 2006, subsequent to the 
initial adjudication.  While the notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a August 2006 
supplemental statement of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained VA treatment records, assisted the veteran in 
obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board, which he initially requested 
but, in March 2007, he failed to report for his scheduled 
hearing.  The notification letter is of record and shows that 
it was sent to the veteran's last known address.  There is no 
indication that it was returned as "undeliverable."  The 
claims file does not show that the veteran failed to report 
for good cause, or that he requested to reschedule his 
hearing.  All other known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Evaluation

The veteran seeks a higher evaluation for his service 
connected cervical spine disability.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2002). Separate diagnostic 
codes identify the various disabilities. Id. Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder. 38 C.F.R. §§ 
4.1 and 4.2 (2006).

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2006), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor, 38 C.F.R. § 
4.3 (2006). If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2006).

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran was service-connected for strain of the neck 
muscles in a November 1959 rating decision.  The disability 
was evaluated as noncompensable.  In an April 1962 rating 
decision, a 10 percent evaluation was assigned, effective in 
March 1962.  In an April 1967 rating decision, the RO 
assigned a noncompensable evaluation, effective in July 1967.  
The disability was then described as cervical strain.  In a 
January 1997 rating decision, the RO assigned a 20 percent 
evaluation, effective in July 1996, and described the 
disability as chronic cervical strain and disc degeneration 
of the cervical spine.

The veteran appealed a March 2004 rating decision which 
denied an evaluation greater than 20 percent.  In a September 
2004 rating decision, the RO assigned a 30 percent 
evaluation, effective September 26, 2003, the date of revised 
regulations on which the increase was based.  The veteran 
continued his appeal.

The 30 percent evaluation assigned the veteran's cervical 
spine condition was assigned under Diagnostic Code 5293-
5243for intervertebral disc syndrome of the cervical spine 
manifested by forward flexion of the cervical spine at 15 
degrees or less.  

Spine disabilities are evaluated under a General Rating 
Formula for Disease and Injuries of the Spine.  A back 
disability is to be evaluated under whichever method results 
in the higher evaluation, when all disabilities are combined, 
under 38 C.F.R. § 4.25, and the spine is to be evaluated with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Under the General Rating Formula a 30 percent evaluation 
contemplates forward flexion of the cervical spine at 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine.  A higher, 40 percent, evaluation is provided 
for unfavorable ankylosis of the entire cervical spine.  A 50 
percent evaluation contemplates unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent evaluation is 
afforded for unfavorable ankylosis of the entire spine.

Notes (1) following the General Rating Formula stipulates 
that any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be evaluated separately, under an appropriate 
diagnostic code.  Note (2) reflects that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degree, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  Note (4) 
indicates that range of motion measurements should be rounded 
to the nearest five degrees.  Note (5) stipulates that for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine is fixed in flexion or 
extension and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

A higher, 40 percent, evaluation could also be warranted for 
intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months (Diagnostic 
Code 5243).

Diagnostic Code 5243 instructs that symptoms of 
intervertebral disc syndrome shall be evaluated on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  

Note (1) following Diagnostic Code 5243 reflects that for the 
purposes of evaluations under 5243, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. "Chronic orthopedic 
and neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.

Note (2) following Diagnostic Code 5243 reflects that when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated under the criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Neurological disabilities are to be separately evaluated 
using criteria or the most appropriate neurological 
diagnostic code or codes.


Private and VA treatment records show complaints of neck 
pain, and treatment including use of a TENS unit, 
acupuncture, Vicodin, heat, exercises, and physical therapy.

The veteran underwent VA examination in February 2004 and 
October 2005.  In aggregate, these records establish that the 
veteran manifests limitation of cervical spine motion at its 
most restricted at 10 degrees forward flexion, 5 degrees 
extension, 10 degrees rotation, bilaterally, and 10 degrees 
lateral flexion, bilaterally.  Pain was found to be present 
on all movements, with minimal resistance to movement in 
February 2004 and marked resistance to movement in October 
2005.  Marked muscle spasming was noted throughout, and pain 
was observed to radiate into the left shoulder.  In February 
2004, the examiner observed that the paracervical muscle 
spasm and pain limited abduction of the left shoulder to 90 
degrees.  Pain further reduced excursion, speed, strength, 
coordination, and endurance.  In October 2005, the examiner 
observed spasming in the trapezius, bilaterally, but noted 
that repeated motion caused no increased fatigue, pain, 
weakness, or lack of endurance.  No incapacitating episodes 
or flare-ups were reported or observed in either examination.  
Deep tendon reflexes were found to be normal throughout, and 
no neurological deficits or ankylosis were appreciated 
throughout.  A report of magnetic resonance imaging (MRI) 
conducted in November 2004 showed possible disc bulges but no 
neuroforaminal or canal narrowing.  Disk heights were 
reported to appear normal.  The medical evidence presented no 
findings of fractured vertebrae.  

In February 2004, the examiner opined that the manifested 
limitation of motion in the veteran's left shoulder was the 
result of his service-connected cervical spine disability.  
Service connection for a left shoulder disability is an issue 
on appeal, and is the subject of a remand immediately 
following this decision.  Consideration of this manifestation 
will therefore be deferred pending further development.

Higher evaluations could be warranted, as noted above; 
however, the medical evidence does not show that the required 
manifestations are present.  Specifically, the veteran does 
not exhibit favorable ankylosis of the cervical spine, the 
thoracolumbar spine, or the entire spine, and the medical 
evidence does not reflect neurological manifestations 
attributed to his cervical spine disability that may be 
separately evaluated.  The presence of pain (whether it 
radiates or not) is already contemplated in the 30 percent 
evaluated assigned under the General Rating Formula.

With regard to any rating on the basis on incapacitating 
episodes, there is no evidence that any physician has 
prescribed bed rest due to the veteran's cervical spine 
condition.  Accordingly the evidence does not establish that 
a higher evaluation under this diagnostic code is warranted.

As to whether separate evaluations for neurological 
manifestations are warranted, as discussed above, the medical 
evidence does not show that the veteran exhibits neurological 
manifestations that are attributed to his service-connected 
cervical spine disability.  Hence, separate, compensable 
evaluations for neurological manifestations are not warranted 
in the present case.

The disabling effects of pain have been considered in 
evaluating the veteran's service-connected cervical spine 
disability, as indicated in the above discussions.  See 
DeLuca, supra.  The veteran's complaints of pain and 
radiating pain, and the examiner's observations of pain and 
painful motion, with radiating pain and muscle spasm were 
considered in the level of impairment and loss of function 
attributed to his cervical spine disability.  

The veteran is competent to report his symptoms and 
complaints.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, he is not competent to offer medical opinion as to 
extent of his disabilities as there is no evidence of record 
that he has specialized medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Also considered was referral of the case for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
but the Board finds no basis for further action on this 
question as there are no circumstances presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.

The preponderance of the evidence is against the veteran's 
claim; there is no doubt to be resolved, and an increased 
rating for a chronic cervical strain and disc degeneration is 
not warranted.


ORDER

An evaluation greater than 30 percent for chronic cervical 
strain and disc degeneration is denied.


REMAND

The veteran also seeks entitlement to a left shoulder 
disability, including as secondary to his service-connected 
cervical spine disability.

Private and VA treatment records show treatment for left 
shoulder pain.  In February 2005, the veteran was diagnosed 
with degenerative joint disease of the left shoulder.  In 
addition, in a February 2004 VA examination, the examiner 
specifically opined that the veteran manifested limitation of 
left shoulder abduction to 90 degrees as the result of pain 
and muscle spasm associated with the service-connected 
cervical spine disability.

However, the examiner further opined that the cervical spine 
disability caused no intrinsic damage to the left shoulder.  
And the October 2005 VA examination report contained no 
reference to the left shoulder.  Moreover, private treatment 
records document two separate left shoulder lifting injuries, 
in February and August 2000.  In October 2000 he was 
diagnosed with a frozen shoulder with adhesive capsulitis and 
underwent closed manipulation of the left shoulder in 
November 2000.

The veteran alleges that he injured his left shoulder at the 
same time inservice as he injured his neck.  Service medical 
records document complaints of and treatment for neck and 
left shoulder pain during active service, following a fall in 
which the veteran was noted to have injured his neck and 
upper back.  
The veteran has not been afforded a VA examination to 
determine the etiology of his currently manifested left 
shoulder disability.  He should be afforded an examination, 
to include review of his claims file.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all records of treatment 
accorded the veteran for his claimed left 
shoulder disability have been obtained.  

Obtain release for private medical 
records as appropriate, complete any and 
all follow-up indicated, and document all 
negative responses.

2.  After completion of #1, make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature, extent, and etiology of his 
claimed left shoulder condition.  All 
indicated tests and studies should be 
performed. The claims folder and a copy 
of this remand must be provided to the 
examiner in conjunction with the 
examination. The examiner should 
summarize the medical history, including 
the onset and course of the claimed left 
shoulder condition; describe any current 
symptoms and manifestations attributed to 
the claimed left shoulder condition; and 
provide diagnoses for any and all 
orthopedic, muscle, and neurological 
pathology manifested.

The examiner should provide an opinion as 
to whether it as at least as likely as 
not that any manifested left shoulder 
pathology is the result of the veteran's 
service-connected cervical spine 
disability and, if not, whether it is as 
likely as not that any manifested left 
shoulder pathology is the result of the 
veteran's active service, or any incident 
thereof.

The examiners should specifically address 
the opinions of the physician who 
conducted the February 2004 VA 
examination.

All opinions expressed must be supported 
by complete rationale.  

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for a left shoulder disability, including 
as secondary to the service-connected 
chronic cervical strain and degenerative 
disc disease, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If the decision remains adverse 
to the veteran, furnish him with a 
Supplemental Statement of the Case and 
afford a reasonable period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination, if scheduled, without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


